In an action to recover damages for breach of a collective bargaining agreement, plaintiff appeals from an order of the Supreme Court, Nassau County, dated July 17, 1975, which granted defendant’s motion to dismiss the complaint. Order affirmed, with $50 costs and disbursements. The collective bargaining agreement between plaintiffs union and the defendant provided the exclusive methods for the settlement of grievances. The use of the word "may” in the article entitled "Grievance Procedure” should not be construed to mean that arbitration was an optional method. We believe that the intention of the parties to the agreement was that disputes of this type be settled through the grievance procedure as set forth in the collective bargaining agreement. Gulotta, P. J., Hopkins, Martuscello and Suozzi, JJ., concur.